
	

113 HR 5040 : Idaho County Shooting Range Land Conveyance Act
U.S. House of Representatives
2014-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 5040
		IN THE SENATE OF THE UNITED STATES
		November 18, 2014Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To require the Secretary of the Interior to convey certain Federal land to Idaho County in the
			 State of Idaho, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Idaho County Shooting Range Land Conveyance Act.
		2.DefinitionsIn this Act:
			(1)CountyThe term County means Idaho County in the State of Idaho.
			(2)MapThe term map means the map entitled Idaho County Land Conveyance and dated April 11, 2014.
			(3)SecretaryThe term Secretary means the Secretary of the Interior.
			3.Conveyance of land to Idaho County
			(a)In generalAs soon as practicable after notification by the County and subject to valid existing rights, the
			 Secretary shall convey to the County, without consideration, all right,
			 title, and interest of the United States in and to the land described in
			 subsection (b).
			(b)Description of landThe land referred to in subsection (a) consists of approximately 31 acres of land managed by the
			 Bureau of Land Management and generally depicted on the map as Conveyance_Area.
			(c)Map and legal description
				(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall finalize the
			 legal description of the parcel to be conveyed under this section.
				(2)Minor errorsThe Secretary may correct any minor error in—
					(A)the map; or
					(B)the legal description.
					(3)AvailabilityThe map and legal description shall be on file and available for public inspection in the
			 appropriate offices of the Bureau of Land Management.
				(d)Use of conveyed landThe land conveyed under this section shall be used only as a shooting range.
			(e)Administrative costsThe Secretary shall require the County to pay all survey costs and other administrative costs
			 necessary for the preparation and completion of any patents for, and
			 transfers of title to, the land described in subsection (b).
			(f)ConditionsAs a condition of the conveyance under subsection (a), the County shall agree—
				(1)to pay any administrative costs associated with the conveyance including the costs of any
			 environmental, wildlife, cultural, or historical resources studies;
				(2)to release and indemnify the United States from any claims or liabilities that may arise from uses
			 carried out on the land described in subsection (b) on or before the date
			 of the enactment of this Act by the United States or any person; and
				(3)to accept such reasonable terms and conditions as the Secretary determines necessary.
				
	Passed the House of Representatives November 17, 2014.Karen L. Haas,Clerk
